UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7277


BILLY RAY MORRISON,

                Petitioner - Appellant,

          v.

JOHN NEIL VAUGHAN,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:06-hc-02199-H)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Ray Morrison, Appellant Pro Se.   Mary Carla Hollis,
Assistant Attorney  General, Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Billy     Ray       Morrison      seeks       to      appeal       the     district

court’s       order      denying      his    Fed.       R.    Civ.     P.    60(b)       motion    for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2006)        petition.              The    order     is    not

appealable         unless        a     circuit         justice       or       judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,          369 F.3d 363,      369        (4th     Cir.     2004).

A certificate            of     appealability           will        not      issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this     standard      by

demonstrating            that    reasonable            jurists       would        find     that    the

district         court’s      assessment        of     the     constitutional             claims    is

debatable        or     wrong.        Slack     v.      McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Morrison has not made the requisite showing.                                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                                   2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3